  Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 1 of 12



CHARLES C. KELLY, II, State Bar No. 122253
MONTANA BAKER, State Bar No. 319491
HERSH & HERSH
A Professional Corporation
601 Van Ness Avenue, Suite 2080
San Francisco, CA 94102-6396
(415) 441-5544

Attorneys for Plaintiffs
ANDREA JONES and A.H.

                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA



ANDREA JONES, an individual and A.H.,       )     Case No. 3:19-cv-00789-JCS
a minor, by and through his Guardian ad     )
Litem Andrea Jones,                         )
                                            )     FIRST AMENDED COMPLAINT
                Plaintiffs,                 )     FOR CIVIL RIGHTS VIOLATIONS
                                            )
vs.                                         )     DEMAND FOR JURY TRIAL
                                            )
CITY OF OAKLAND, a municipal                )
corporation; OAKLAND POLICE                 )
DEPARTMENT, a municipal corporation; )
HAROLD CASTRO, individually, and in         )
his capacity as law enforcement officer for )
OAKLAND POLICE DEPARTMENT;                  )
and DOES 1-10, inclusive, individually and )
in their capacities as law enforcement      )
officers and/or personnel for OAKLAND       )
POLICE DEPARTMENT,                          )
                                            )
                Defendants.                 )
                                            )
                                            )

       Plaintiffs ANDREA JONES and A.H., a minor, by and through his Guardian ad Litem
Andrea Jones, bring this civil rights action to redress the attempted murder they survived.
                                      INTRODUCTION
       1.       This is an action for damages brought pursuant to Title 42 U.S.C §§ 1983 and
1988 and the Fourteenth Amendment to the United States Constitution. This action is against


                                            -1-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
  Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 2 of 12



the City of Oakland, Oakland Police Department, and Oakland Police Officer Harold Castro. It
is also alleged that these violations were committed due to policies, practices and customs of
the Oakland Police Department.
                                  JURISDICTION AND VENUE
         2.       This action arises under 42 U.S.C. § 1983 in relation to the Defendants’
deprivation of Plaintiffs’ constitutional rights. Accordingly, this Court has federal questions
jurisdiction under 28 U.S.C. §§ 1331, 1343.
         3.       Venue is proper in this judicial district under 28 U.S.C. § 1391, because a
substantial part of the acts or omissions giving rise to the claims for relief occurred in or were
directed to this District, and each of the Defendants is subject to the personal jurisdiction of this
Court.
         4.       This Court has personal jurisdiction over the Defendants, because each
Defendant is domiciled in the State of California, has sufficient minimum contacts with
California, and otherwise has intentionally availed himself, herself, or itself of significant
benefits provided by the State of California, rendering the exercise of jurisdiction by this Court
permissible under traditional notions of fair play and substantial justice.
                                              PARTIES
         A.       Plaintiffs
         5.       Andrea Jones (“Plaintiff Jones”) is an individual who, at all times relevant to the
Complaint, was domiciled in Oakland, California.

         6.       A.H. (“Plaintiff A.H.”) is an individual and minor who, at all times relevant to
the Complaint, was domiciled in Oakland, California.
         B.       Defendants
         7.       City of Oakland (the “City”), is a municipal entity duly organized and existing
under the laws of the State of California.
         8.       Oakland Police Department (“OPD”), is a municipal entity duly organized and
existing under the laws of the State of California.
         9.       Oakland Police Officer Harold Castro (“Officer Castro”) is sued in his
                                               -2-
              FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
  Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 3 of 12



individual and official capacities.
           10.   Plaintiffs are unaware of the true names and/or capacities of defendants sued
herein as DOES 1 through 10, inclusive, and therefore sue said defendants by such fictitious
names. Plaintiffs will amend this Complaint to allege their true names and capacities when
ascertained.
           11.   Plaintiffs believe and allege that each of the DOE Defendants is legally
responsible and liable for the incident, injuries and damages hereinafter set forth. Each
Defendant proximately caused injuries and damages because of their negligence, breach of
duty, negligent supervision, management or control, violation of public policy, and false
arrests.
           12.   Each Defendant is liable for his/her personal conduct, vicarious or imputed
negligence, fault, or breach of duty, whether severally or jointly, or whether based upon
agency, employment, ownership, entrustment, custody, care or control or upon any other act or
omission. Plaintiffs will ask leave to amend this complaint subject to further discovery.
           13.   In doing the acts alleged herein, Defendants, and each of them, acted within the
course and scope of their employment.
           14.   In doing the acts and/or omissions alleged herein, Defendants, and each of them,
acted under color of authority and/or under color of law.
           15.   Due to the acts and/or omissions alleged herein, Defendants, and each of them,
acted as the agent, servant, and employee and/or in concert with each of said other Defendants

herein.
                                  FACTUAL BACKGROUND
           16.   At all relevant times herein, Plaintiff Andrea Jones resides at 9518 Las Vegas
Avenue, Oakland, California. Plaintiff Jones is the mother of Plaintiff minor A.H. who at all
relevant times herein resided with her at 9518 Las Vegas Avenue. Plaintiff Jones and Plaintiff
A.H. are both African American.

           17.   At all relevant times herein, Jesse Enjaian resided at 9512 Las Vegas Avenue,
Oakland, California, a home located directly next to Plaintiffs’ residence. Jesse Enjaian was
                                             -3-
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
 Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 4 of 12



Caucasian.
       18.      Jesse Enjaian, while living at 9512 Las Vegas Avenue, was mentally ill and
unstable, paranoid and not taking his prescribed medication, possessed firearms on the
premises, and was prone to violence and violent outbursts against his Las Vegas Avenue
neighbors.
       A.       First Shooting On February 10, 2017
       19.      On February 10, 2017, at approximately 10:30 p.m., Plaintiff Jones heard
cracking noises outside of her window.
       20.      Her next-door neighbor, Jesse Enjaian, shot at and destroyed a parked vehicle in
front of Plaintiff Jones’ residence at 9518 Las Vegas Avenue. Jesse Enjaian shot out the

passenger side windows and punctured the rear tires with a knife. The vehicle was filled with
bullet holes and was undriveable.
       21.      The vehicle Jesse Enjaian shot at and destroyed belonged to Dante Owens, an
African American man. Mr. Owens was attending a family gathering with two other African
American men accompanying him in his vehicle. Jesse Enjaian targeted Dante Owens’ vehicle
because he and his companions were African American.
       22.      At approximately 11:30 p.m. Plaintiff Jones awoke to the raised voices of Mr.
Owens and his companions outside her bedroom window. Mr. Owens had discovered the
destruction of his vehicle. Plaintiff Jones went outside her residence and spoke with Mr. Owens
and his companions as one of them called the Oakland Police Department to report the

shooting.
       23.      At approximately 12:00 a.m. on February 11, 2017, approximately four Oakland
Police Officers arrived at the scene of the shooting. The Officers were wearing full police
uniform and parked their plainly marked police vehicles in front of Plaintiff Jones’ driveway.
       24.      The Officers located and identified five (5) .22 caliber shell casings in the front
yard of 9512 Las Vegas Avenue. Plaintiff Jones spoke with the Oakland Police Officers in front
of her house and gave them the name and phone number of her neighbor Jesse Enjaian and
identified him as the sole resident and occupant of 9512 Las Vegas Avenue.
                                             -4-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
  Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 5 of 12



       25.      The Officers retreated to their vehicle parked in front of Plaintiff Jones’
driveway and took up a defensive stance. The Officers instructed Plaintiff Jones to retreat
inside her residence for her safety and protection. Jesse Enjaian was present at 9512 Las Vegas
Avenue and witnessed Plaintiff Jones speaking with the Oakland Police Officers. Jesse Enjaian
refused to exit his residence or speak with the Officers. The Oakland Police Officers left
without speaking to or arresting Jesse Enjaian.
       26.      The following morning, on February 11, 2017, at approximately 9:00 a.m.,
Plaintiff Jones saw Jesse Enjaian in his backyard and called the Oakland Police Department to
inform them of Jesse Enjaian’s location. Two Oakland Police Officers responded to Plaintiff
Jones’ call. The Officers arrived wearing full police uniform, parked their plainly marked
police vehicles in front of Plaintiff Jones’ driveway and proceeded to Plaintiffs home. Plaintiff
Jones spoke with the Officers on her front porch and inside her front door for approximately 5-
10 minutes. Jesse Enjaian witnessed Plaintiff Jones’ interaction with the Oakland Police
Officers and became enraged. After speaking with Plaintiff Jones, the Officers approached
Jesse Enjaian. Jesse Enjaian refused to speak with the Officers and instructed them to get off of
his property. The Officers did not question or arrest Jesse Enjaian. They simply left.
Defendants actions in contacting Plaintiff in front of Enjaian, “outing” her to Enjaian that she
was complaining about his actions, thereby increased the danger and risk to Plaintiffs posed by
Enjaian.
       27.      After the February 10, 2017 shooting and Defendants "outing" of Plaintiff to

Enjaian, Plaintiff Jones was fearful for her safety and the safety of her young son, minor
Plaintiff A.H. Plaintiff Jones changed her routines to avoid any interaction with her neighbor

Jesse Enjaian, as she feared for her life knowing that he was in possession of firearms and
ammunition. Plaintiff Jones refused to let her son, Plaintiff A.H., play outside their residence.

Plaintiffs expected and relied on Defendant OPD to do their job by arresting Enjanian for the
unlawful use of his firearm and the destruction of property.
       B.       Second Shooting On February 13, 2017
       28.      On February 13, 2017 at approximately 6:30 p.m., Plaintiff Jones, once again,
                                            -5-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
  Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 6 of 12



heard cracking noises outside of her residence. She proceeded to open her front door and stand
in the doorframe. Plaintiff Jones witnessed Jesse Enjaian standing outside her residence
wearing safety glasses and ear muffs and firing a long wooden handled rifle aimed at oncoming
traffic.
           29.   Plaintiff Jones retreated into her residence and hid from Jesse Enjaian. Plaintiff
Jones was terrified for her life.
           C.    Third Shooting On February 14, 2017
           30.   On February 14, 2017 at approximately 7:45 a.m., Plaintiff Jones, for the third
time, heard cracking noises outside of her residence. Jesse Enjaian was shooting at and into a
parked car on Las Vegas Avenue that was occupied at the time by a homeless man, Patrick
Reddic. Patrick Reddic is African American. Mr. Reddic fled his vehicle and ran toward Jesse
Enjaian’s residence, unaware of who was shooting at him.
           31.   As Mr. Reddic approached begging for help, Jesse Enjaian yelled, “Get the fuck
away from my door you fucking nigger!” “Yeah I shot your window and I got my gun right
here!”
           32.   The Oakland Police Department responded to the shooting on Las Vegas
Avenue and detained the homeless man, Mr. Reddic. The Officers were aware of the fact that
Jesse Enjaian was the shooter, and aware of the statements he made to Mr. Reddic. However,
the Oakland Police Officers failed to investigate, question, detain or arrest Jesse Enjaian or
remove his firearms from the premises.

           33.   At approximately 8:30 a.m., Plaintiff Jones called the Oakland Police
Department and reported the shooting incidents of both February 13, 2017 and February 14,
2017.
           D.    Meeting with Officer Harold Castro On February 15, 2017
           34.   On February 15, 2017 at approximately 9:30 a.m., Plaintiff Jones met with
Oakland Police Officer Harold Castro with the Criminal Investigation Unit at the Oakland
Police Department, 455 7th Street, Oakland, CA. Officer Castro was assigned as the primary
investigator of the shooting incidents on Las Vegas Avenue on February 10, 13 and 14, 2017,
                                              -6-
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
  Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 7 of 12



which assignment was made initially after the first shooting on February 10th.
       35.      Plaintiff Jones informed Officer Castro of the shooting incidents that occurred
on February 10, 13 and 14, 2017. Officer Castro knew that Jesse Enjaian had executed three
shootings within the week, was not detained, was still in possession of firearms and
ammunition and was residing at his Las Vegas Avenue residence located directly adjacent to
Plaintiff Jones’ residence. Officer Castro knew that Jesse Enjaian was enraged after he
witnessed Plaintiff Jones speaking with Oakland Police Officers on February 11, 2017, after the
February 10, 2017 shooting incident. Officer Castro knew that Jesse Enjaian had targeted Mr.
Owens and Mr. Reddic because they were African American.
       36.      Plaintiff Jones informed Officer Castro that she feared for her life and the life of
her son. Officer Castro instructed Plaintiff Jones to contact the Reed Brothers Security
company and have cameras installed on her property because of Jesse Enjaian’s violent actions.
       37.      Further, Officer Castro assured Plaintiff Jones that the Oakland Police
Department was “going to get a warrant” and they “had what they needed” to arrest Jesse
Enjaian. Officer Castro conveyed to Plaintiff Jones that Jesse Enjaian’s arrest was imminent.
       38.      Based on Officer Castro’s representation that Jesse Enjaian would be arrested,
Plaintiff Jones returned to her home on Las Vegas Avenue with her son, Plaintiff A.H. Had

Plaintiff Jones known at the time that an arrest warrant would not be issued for Jesse Enjaian,
she would not have returned to her residence.
       E.       Phone Call with Officer Harold Castro On February 16, 2017

       39.      On February 16, 2017 at approximately 12:00 p.m., Plaintiff Jones had security
cameras installed at her residence. Jesse Enjaian was in his backyard and witnessed the
installation of the security cameras. Upon seeing Jesse Enjaian in his backyard, Plaintiff Jones
was shocked. She believed that Jesse Enjaian would have been detained and/or arrested by the
Oakland Police Department.
       40.      Plaintiff Jones, fearing for her safety, called Officer Castro at approximately
2:00 p.m. Officer Castro assured Plaintiff Jones that the Oakland Police Department was
“taking care of it.” Officer Castro further assured Plaintiff Jones that the arrest of Jesse Enjaian
                                             -7-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
  Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 8 of 12



was “a priority.”
       41.      Based on Officer Castro’s representation that the Oakland Police Department
would arrest Jesse Enjaian, Plaintiff Jones remained in her home with her son. Had Plaintiff
Jones known at the time that an arrest warrant would not be issued for Jesse Enjaian, she would
not have stayed at her residence.
       42.      The Oakland Police Department allowed Jesse Enjaian to remain free and in the
possession of multiple firearms, knowing of his violent behavior, multiple shooting incidents
and attempted murder of Patrick Reddic.
       F.       Fourth Shooting On February 17, 2017
       43.      On February 17, 2017 at approximately 9:00 a.m., Jesse Enjaian opened fire on
Plaintiffs’ residence and vehicle. Jesse Enjaian targeted Plaintiff Jones after witnessing her
interactions with Oakland Police Officers in the proceeding days. Jesse Enjaian fired multiple
rounds into Plaintiff Jones’ home and vehicle.
       44.      Plaintiff Jones grabbed her son, Plaintiff A.H., and hid with him under the bed in

her son’s room as bullets flew through the windows for over forty (40) minutes. Plaintiff Jones
and Plaintiff A.H. hid in fear as Jesse Enjaian attempted to murder them.

       45.      After over forty (40) minutes of gunfire, OPD shot and killed Jesse Enjaian.
       G.       Community Meeting On March 2, 2017
       46.      On March 2, 2017, representatives from the City of Oakland and Oakland Police
Department held a community meeting at Plaintiff Jones’ home on Las Vegas Avenue to

discuss the incidents leading up to the February 17, 2017 shooting. Chief of Police Anne
Kirkpatrick of the City and OPD stated that they “dropped the ball” and “mistakes were made”
leading up to the shooting incident and promised in response to their failures to “look into”
their operations, including officer training and the department’s policies and procedures.
In follow up, on February 6, 2018, Chief Kirkpatrick told Plaintiff Jones that the City and OPD
would “make changes” to their operations, training, policies and procedures in response to their
failures leading up to the February 17, 2017 shooting.


                                             -8-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
  Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 9 of 12




                               FIRST CLAIM FOR RELIEF
      Violation of the Fourteenth Amendment Due Process Clause (42 U.S.C. § 1983)
                 (By All Plaintiffs Against Officer Castro and DOES 1-10)

        47.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs,
as if fully set forth herein.
        48.     Defendants Officer Castro and DOES 1 through 10 failed to protect Plaintiffs
from danger created by their actions and omissions.
        49.     Defendants Officer Castro and DOES 1 through 10 failed to properly
investigate, detain and arrest Enjanian for his unlawful actions, placing Plaintiffs in a more
dangerous position than they would have been in otherwise.
        50.     Defendants’ acts were intentional, malicious, willful, wanton, obdurate, and in
gross and reckless disregard of Plaintiffs’ constitutional rights.
        51.     In doing the acts complained of herein, Defendants Castro and DOES 1-10,
inclusive, and/or each of them, acted under color of law to deprive Plaintiffs of certain
constitutionally protected rights, including, but not limited to the right to due process of the
laws, as guaranteed by the Fourteenth Amendment to the United States Constitution.
        WHEREFORE, Plaintiff prays for relief as hereinafter set forth.


                             SECOND CLAIM FOR RELIEF
   Violation of the Fourteenth Amendment Equal Protection Clause (42 U.S.C. § 1983)
                 (By All Plaintiffs Against Officer Castro and DOES 1-10)
        52.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs,
as if fully set forth herein.
        53.     Plaintiffs are a member of a suspect class and were unlawfully discriminated
against because of their race.
        54.     Defendants Officer Castro and DOES 1 through 10 failed to protect Plaintiffs
from danger created by their actions and omissions based on Plaintiffs race.
        55.     Defendants Officer Castro and DOES 1 through 10 failed to properly
investigate, detain and arrest Enjanian for his unlawful actions based on Plaintiffs race and the
                                              -9-
          FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
 Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 10 of 12



race of the other witnesses involved, including, but not limited to, Mr. Reddic and Mr. Owens.
        56.      Defendants’ acts were intentional, malicious, willful, wanton, obdurate, and in
gross and reckless disregard of Plaintiffs’ constitutional rights.
        57.      In doing the acts complained of herein, Defendants Officer Castro and DOES 1-
10, inclusive, and/or each of them, acted under color of law to deprive Plaintiffs of certain
constitutionally protected rights, including, but not limited to the right to equal protection of the
laws, as guaranteed by the Fourteenth Amendment to the United States Constitution.
        WHEREFORE, Plaintiff prays for relief as hereinafter set forth.


                                 THIRD CLAIM FOR RELIEF
              Violation of the Fourteenth Amendment (42 U.S.C. § 1983 - Monell)
               (By All Plaintiffs Against Defendants City of Oakland and OPD)
        58.      Plaintiffs incorporate by reference the allegations in the preceding paragraphs as
if fully set forth herein.
        59.      Defendants the City and OPD are liable for the actions taken by Officer Castro
and DOES 1 through 10, as alleged above, for the following reasons:
        1.       Officer Castro, and DOES 1 through 10, acted in accordance with officially
                 adopted and promulgated City policies;

        2.       The City and OPD failed to adequately train or supervise its police officers.

                 Specifically, the City and OPD failed to train its officers to protect Plaintiffs
                 from danger created by its officer’s actions. The City and OPD had ample and
                 advanced warning that violence was likely to occur, because violence had
                 already occurred; however, despite this knowledge, the City and OPD failed to
                 train its officers to appropriately respond to similar acts of violence that
                 occurred in this case. Accordingly, there was an obvious need for the officers to
                 receive appropriate training, which the City and OPD did not provide; and

        3.       The City and OPD’s training of its police officers, including Officer Castro, was
                 deficient and inadequate and failed to protect the civil rights of Plaintiffs; and


                                              - 10 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
 Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 11 of 12




       4.       The City and OPD’s policies and procedures resulting in Officer Castro's and the

                other police officers’ failure to properly investigate, detain and arrest Enjanian
                for his unlawful actions failed to protect the civil rights of Plaintiffs.

       60.      As a direct and proximate consequence of the Individual Defendants’ violations
of the Plaintiffs federal civil rights under 42 U.S.C. § 1983 and the Fourteenth Amendment,
Plaintiffs were physically, mentally, and emotionally injured and damaged, in addition to being
deprived of their constitutional rights, and the City is liable for such damages.
                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs pray for the following:
                1.      For all damages legally and or proximately caused to Plaintiffs by
                        Defendants in an amount to be determined at trial;
                2.      For punitive and exemplary damages for all claims for which such
                        damages are authorized;
                3.      For an award of attorneys’ fees incurred in bringing this Action against
                        Defendants, pursuant to 42 U.S.C. § 1988;
                4.      For costs of suit incurred herein; and
                5.      For such other and further relief as the Court deems just and proper.
///

///
///
///
///
///
///
///
///
///

                                              - 11 -
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
 Case 4:19-cv-00789-HSG Document 8 Filed 02/21/19 Page 12 of 12



                                DEMAND FOR JURY TRIAL
       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs Andrea Jones
and A.H. demand trial by jury on all claims in this action.



DATED: February 21, 2019                     HERSH & HERSH
                                             A Professional Corporation


                                             By /s/ CHARLES C. KELLY, II
                                               CHARLES C. KELLY, II (SBN: 122253)
                                               ckelly@hershlaw.com
                                               MONTANA BAKER (SBN: 319491)
                                               mbaker@hershlaw.com
                                               HERSH & HERSH
                                               A Professional Corporation
                                               601 Van Ness Avenue, Suite 2080
                                               San Francisco, CA 94102-6396
                                               (415) 441-5544
                                               Attorneys for Plaintiffs




                                           - 12 -
         FIRST AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
